U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-52682 AFH Holding I, Inc. (Name of Small Business Issuer in its charter) Delaware (State or other jurisdiction of (I.R.S. employer incorporation or formation) identification number) 9595 Wilshire Blvd. Suite 900 Beverly Hills, CA 90212 (Address of principal executive offices)(Zip Code) Issuer’s telephone number:(310) 300-3431 Issuer’s facsimile number:(310) 300-3412 No change (Former name, former address and former fiscal year, if changed since last report) Copies to: AFH Holding I, Inc. 9595 Wilshire Blvd.,Suite 900 Beverly Hills, CA 90212 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] State the number of shares outstanding of each of the issuer's classes of common equity, as of June 30, 2007: 5,000,000 shares of common stock. - 1 - AFH HOLDING I, INC. FINANCIAL STATEMENTS (Unaudited) June 30, 2007 AFH HOLDING I, INC. (A Development Stage Enterprise) INDEX TO INTERIM AND UNAUDITED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) Page Financial Statements Balance Sheet F−1 Statements of Operations F−2 Statements of Stockholder’s Equity F−3 Statements of Cash Flows F−4 Notes to Financial Statements F−5 − F−6 - 2 - AFH HOLDING I, INC. (A Development Stage Enterprise) INTERIM AND UNAUDITED BALANCE SHEET JUNE 30, 2007 June 30, 2007 (Unaudited) ASSETS Total assets $ - LIABILITIES AND STOCKHOLDER'S EQUITY Commitment and contingencies $ - Stockholder's equity - Preferred stock, $.001 par value, authorized 20,000,000 shares, none issued Common stock, $.001 par value, authorized 100,000,000 shares, 5,000 5,000,000 issued and outstanding Additional paid in capital - Deficit accumulated during the development stage (5000) Total stockholder's equity Total liabilities and stockholder's equity - $ - The accompanying notes are an integral part of these financial statements F-1 - 3 - AFH HOLDING I, INC. (A Development Stage Enterprise) INTERIM AND UNAUDITED STATEMENTS OF OPERATIONS (Unaudited) Income For the 16-Apr-07 (Inception) though 30-Jun-07 Revenue $ - Expenses $ - General and Administrative $ 5,000 Total Expenses $ ($5,000) Net Loss (5000) Net loss per share (basic and diluted) $ (.00) Weighted average shares outstanding (basic and diluted) 5,000,000 The accompanying notes are an integral part of these financial statements F-2 - 4 - AFH HOLDING I, INC. (A Development Stage Enterprise) INTERIM AND UNAUDITED STATEMENTS OF CHANGES IN STOCKHOLDER’S EQUITY For the period from April 16, 2007 (Inception) to June 30, 2007 (Unaudited) Additional Paid-in Capital Deficit accumulated Total Common Stock Shares Amount Issuance of Common Stock Balance April 16, 2007 0 0 0 0 0 Shares issued in Lieu of Services, April 16, 2007 5,000,000 $ 5,000 $ 0 $ 0 $ 5,000 Net Loss $ (5,000 ) $ (5,000 ) BalanceJune 30, 2007 5,000,000 $ 5,000 $ 0 $ (5,000 ) 0 Additional Paid-in Capital Deficit accumulated Total The accompanying notes are an integral part of these financial statements F-3 - 5 - AFH HOLDING I, INC. (a Development Stage Enterprise) INTERIM AND UNAUDITED STATEMENTS OF CASH FLOWS (Unaudited) For the period April16, 2007 (Inception) through June 30, 2007 Cash flows from operating activities Net Loss $ (5,000) Shares issued in lieu of Services 5000 Cash flows used in operating activities -0- Net increase in cash - Cash, beginning of period - Cash, end of period $ - SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for: Interest - Income taxes - The accompanying notes are an integral part of these financial statements F-4 - 6 - AFH HOLDING I, INC. (A Development Stage Enterprise) NOTES TO INTERIM AND UNAUDITED FINANCIAL STATEMENTS June 30, 2007 NOTE 1 - Organization and Significant Accounting Policies Nature of Operations AFH Holding I, Inc. (“the Company”) was incorporated in the State of Delaware on April 16, 2007 and has been inactive since inception.The company intends to serve as a vehicle to effect an asset acquisition, merger, exchange of capital stock or other business combination with a domestic or foreign business. It is currently in its development stage. As a blank check company, the Company’s business is to pursue a business combination through acquisition, or merger with, an existing company. As of the date of the financial statements, the Company has made no efforts to identify a possible business combination. As a result, the Company has not conducted negotiations or entered into a letter of intent concerning any target business. No assurances can be given that the Company will be successful in locating or negotiating with any target company. Since inception, the Company has been engaged in organizational efforts. General The accompanying unaudited financial statements include all adjustments of a normal and recurring nature, which, in the opinion of Company’s management, are necessary to present fairly the Company’s financial position as of June 30, 2007, the results of its operations for the three months ended June 30, 2007, and from the date of inception (April 16, 2007) through June 30, 2007, and cash flows for the three months ended June 30, 2007, and from the date of inception (April 16, 2007) through June 30, 2007. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to the rules and regulations of the Securities and Exchange Commission. The results of operations and cash flows for the period ofApril 16, 2007 (inception ) to June 30, 2007 are not necessarily indicative of the results to be expected for the full year’s operation. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION – DEVELOPMENT STAGE COMPANY The Company has not earned any revenue from operations. Accordingly, the Company's activities have been accounted for as those of a "Development Stage Enterprise" as set forth in Financial Accounting Standards Board Statement No. 7 ("SFAS 7"). Among the disclosures required by SFAS 7 are that the Company's financial statements be identified as those of a development stage company, and that the statements of operations, stockholders' equity and cash flows disclose activity since the date of the Company's inception. - 7 - ACCOUNTING METHOD The Company's financial statements are prepared using the accrual method of accounting. The Company has elected a fiscal year ending on December 31. BASIC EARNINGS (LOSS) PER SHARE In February 1997, the FASB issued SFAS No. 128, "Earnings Per Share", which specifies the computation, presentation and disclosure requirements for earnings (loss) per share for entities with publicly held common stock. SFAS No. 128 supersedes the provisions of APB No. 15, and requires the presentation of basic earnings (loss) per share and diluted earnings (loss) per share. The Company has adopted the provisions of SFAS No. 128. Basic net loss per share amounts is computed by dividing the net income by the weighted average number of common shares outstanding. Diluted earnings per share are the same as basic earnings per share due to the lack of dilutive items in the Company. IMPACT OF NEW ACCOUNTING STANDARDS The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company's results of operations, financial position, or cash flow. NOTE 3 - GOING CONCERN The Company’s financial statements have been presented on the basis that it is a going concern in the development stage, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As of the date of these financial statements, the Company has made no efforts to identify a possible business combination. The Company’s shareholder shall fund the Company’s activities while the Company takes steps to locate and negotiate with a business entity through acquisition, or merger with, an existing company; however, there can be no assurance these activities will be successful. NOTE 4 -SHAREHOLDER'S EQUITY On April 16, 2007, the Board of Directors issued 5,000,000 shares of common stock for $5,000 in services to the founding shareholder of the Company to fund organizational start-up costs. The stockholders' equity section of the Company contains the following classes of capital stock as of June 30, 2007: Common stock, $ 0.001 par value: 100,000,000 shares authorized; 5,000,000 shares issued and outstanding; Preferred stock, $ 0.001 par value: 20,000,000 shares authorized; but not issued and outstanding. F-5 - 8 - Item 2.
